DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-2, 4-14 and 23-28 were previously pending and subject to a non-final office action mailed 09/08/2020. Claims 1-2, 6, 8, 11, 13-14 and 24 were amended; claims 9 and 12 were cancelled, and no claim was added in a reply filed 12/02/2020. Therefore claims 1-2, 4-8, 10-11, 13-14 and 23-28 are currently pending and subject to the Allowability Notice office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 9, filed 12/02/2020, with respect to claim objections have been fully considered and are persuasive.  The objections of claims 1-2, 6, 8, 11, 14 and 24 have been withdrawn. 
Applicant’s arguments, see remarks p. 10, filed 12/02/2020, with respect to 112a rejection have been fully considered and are persuasive.  The 112a rejections of claim 12 have been withdrawn. 
Applicant’s arguments, see remarks p. 10, filed 12/02/2020, with respect to 112b rejections have been fully considered and are persuasive.  The 112b rejections of claims 1, 8, and 13 have been withdrawn. 
Applicant’s arguments, see remarks p. 10, filed 12/02/2020, with respect to 112d rejection have been fully considered and are persuasive.  The 112d rejections of claim 9 have been withdrawn. 
Applicant’s arguments, see remarks p. 10, filed 12/02/2020, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-2, 4-14 and 23-28 have been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Examiner is unaware of any prior art, alone or in combination which discloses all of the limitation of independent claims, especially “generate a shipper location alert indicating that the mobile vehicle frame is present at the shipping location, wherein the generated shipper location alert is an audio alert that includes information describing identifying characteristics of the mobile vehicle frame, wherein the identifying characteristics include one or more characteristic selected from the group consisting of a make, a model, and a color; emit  the shipper location alert as an audio alert, indicating the identifying characteristics of the mobile vehicle frame, from the mobile vehicle frame, while the mobile vehicle frame is present at the shipping location”.
The closest applied prior art is Harris (US 9,984,579). Harris is directed towards unmanned aerial vehicle approach notification. It discloses a self-driving vehicle generating a sound alert when it arrives at the destination to announce its presence to the user. However, it does not disclose that the sound alert includes the make, a model and/or color.
The closest non-applied prior art is Yu (US 2018/0276998). Yu is directed towards detecting device for monitoring flight of unmanned aerial vehicle. It discloses recognizing the type of UAV approaching via the sound the UAV generates. However, Yu does not disclose “generate a shipper location alert indicating that the mobile vehicle frame is present at the shipping location, wherein the generated shipper location alert is an audio alert that includes information describing identifying characteristics of the mobile vehicle frame, wherein the identifying characteristics include one or more characteristic selected from the group consisting of a make, a model, and a color; emit  the shipper location alert as an audio alert, indicating the identifying characteristics of the mobile vehicle frame, from the mobile vehicle frame, while the mobile vehicle frame is present at the shipping location”
The closest non-applied prior art is Naguib (US 2017/0234724). Naguib is directed towards detection and identification of UAVs. It discloses recognizing the type of UAV approaching via the sound the UAV generates. However, similar to Yu, it does not disclose “generate a shipper location alert indicating that the mobile vehicle frame is present at the shipping location, wherein the generated shipper location alert is an audio alert that includes information describing identifying characteristics of the mobile vehicle frame, wherein the identifying characteristics include one or more characteristic selected from the group consisting of a make, a model, and a color; emit  the shipper location alert as an audio alert, indicating the identifying characteristics of the mobile vehicle frame, from the mobile vehicle frame, while the mobile vehicle frame is present at the shipping location”
The closest NPL prior art is Jozsef Mezei, “Drone Sound Detection”, published by CINTI 2015 in 2015, hereinafter “Mezei”. Mezei is directed towards detecting drones through sound. , wherein the identifying characteristics include one or more characteristic selected from the group consisting of a make, a model, and a color; emit  the shipper location alert as an audio alert, indicating the identifying characteristics of the mobile vehicle frame, from the mobile vehicle frame, while the mobile vehicle frame is present at the shipping location”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628